UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
MARK HENIG,

                      Plaintiff,
                                             MEMORANDUM & ORDER
          -against-                          18-CV-6089(JS)(AYS)

SPCA OF SUFFOLK COUNTY,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Mark Henig, pro se
                    145 Wright Avenue
                    Deer Park, NY 11729

For Defendant:        No appearance.

SEYBERT, District Judge:

          On   October   24,   2018,   pro   se   plaintiff   Mark   Henig

(“Plaintiff”) filed a Complaint in this Court pursuant to 18 U.S.C.

§§ 43 and 242 against the Society for the Prevention of Cruelty to

Animals of Suffolk County (“SPCA” or “Defendant”).        Plaintiff did

not pay the Court’s filing fee nor did he file an application to

proceed in forma pauperis at the time the Complaint was filed.

Accordingly, by Notice of Deficiency dated October 31, 2018, (see

Notice, Docket Entry 3), Plaintiff was advised that, in order for

his case to proceed, he must either remit the $400.00 filing fee

or file an application to proceed in forma pauperis within fourteen

(14) days from the date of the Notice.            On November 21, 2018,

Plaintiff filed an application to proceed in forma pauperis.         (See

IFP Mot., Docket Entry 7.)         Albeit untimely filed, the Court
accepts it for filing.

           For the reasons that follow, Plaintiff’s application to

proceed in forma pauperis is GRANTED but the Complaint is sua

sponte DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)

(B)(i)-(ii).

                                BACKGROUND1

           Plaintiff’s   brief    Complaint     seeks   to   challenge   the

SCSPCA’s   alleged   unlawful    seizure   of   his   five   service   dogs.

According to the Complaint, Plaintiff called 911 after he “took a

bad fall” at his home and, at that time, his dogs were placed in

the care of the SPCA.    (Compl. at 1.)         Plaintiff alleges that he

was then “forced . . . to sign his five service dogs over to them

who had been his service dogs for over ten years for depression.”

(Compl. at 1.)   Plaintiff claims that an unidentified employee of

the SPCA forced him to sign over his dogs and he was led to believe

that he would go to jail if he didn’t sign over the dogs.          (Compl.

at 1.)

           Plaintiff alleges that his home was in a state of

disrepair and, during a proceeding in state court in Riverhead,




1
 The following facts are taken from Plaintiff’s Complaint and
are presumed to be true for the purposes of this Memorandum and
Order.


                                    2
New York, Plaintiff claims that the judge entered a stay whereby

Plaintiff’s dogs were not to be adopted until the judge determined,

following the completion of the repairs to Plaintiff’s residence,

that the dogs either be returned to Plaintiff or made available

for adoption.   Plaintiff alleges that the SPCA ignored the judge’s

order to stay and deceived him by telling him that the dogs were

still in their care.   (Compl. at 2.)

          As a result of the foregoing, Plaintiff claims to have

suffered “permanent emotional harm” for the SPCA’s violation of 18

U.S.C. §§ 43, 242.   (Compl. at 1-2.)     For relief, Plaintiff seeks

to recover monetary compensation in the sum of $75,000 as well as

the return of his dogs “from the families who now have them in

their care.”    (Compl. at 2.)

                             DISCUSSION

I.   In Forma Pauperis Application

          Upon review of Plaintiff’s declaration in support of his

application to proceed in forma pauperis, the Court determines

that the Plaintiff’s financial status qualifies him to commence

this action without prepayment of the filing fees.     See 28 U.S.C.

§ 1915(a)(1).   Therefore, Plaintiff’s request to proceed in forma

pauperis is GRANTED.




                                 3
II.    Standard of Review

            The Court is required to read a pro se plaintiff’s

complaint   liberally    and    construe    it    to   raise    the   strongest

arguments it suggests.      See, e.g., McEachin v. McGuinnis, 357 F.3d

197, 200 (2d Cir. 2004).       Irrespective of whether they are drafted

pro se, all complaints must plead sufficient facts to “state a

claim to relief that is plausible on its face.”                Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974, 167 L. Ed.

2d 929 (2007).    “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed.

2d 868 (2009) (citations omitted).               The plausibility standard

requires “more than a sheer possibility that a defendant has acted

unlawfully.”     Id. at 678; accord Wilson v. Merrill Lynch & Co.,

671 F.3d 120, 128 (2d Cir. 2011).                While “‘detailed factual

allegations’” are not required, “[a] pleading that offers ‘labels

and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’”           Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 555).

III.    No Private Right of Action Under 18 U.S.C. §§ 43, 242

            Plaintiff brings his claims pursuant to two criminal



                                     4
statutes: The Animal Enterprise Terrorism Act, 18 U.S.C. § 43

(criminalizing “force, violence, and threats involving animal

enterprises”) and 18 U.S.C. § 242 (prohibiting an individual from

acting under color of state law to deprive another of his or her

civil or constitutional rights).          However, there exists no private

right of action to enforce these criminal statutes, which, as a

general matter, are prosecuted by the government and not by private

individuals.   See Hill v. Didio, 191 F. App’x 13, 14 (2d Cir.

2006) (no private right of action under 18 U.S.C. § 242 (citing

Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 511 (2d

Cir. 1994)); Paselk v. State of Tex., 12-CV-0754, 2013 WL 4791417,

*17   (E.D. Tex. Sept. 5, 2013) (dismissing with prejudice claims

brought pursuant to 18 U.S.C. § 43 because “there is no private

right of action under the Animal Enterprise Terrorism Act”).

Accordingly,   because   there   is       no     private   right   of   action,

Plaintiff’s claims pursuant to 28 U.S.C. §§ 43 and 242 are not

plausible and are thus DISMISSED WITH PREJUDICE pursuant to 28

U.S.C. § 1915(e)(2)(B)(i)-(ii).

          Given   Plaintiff’s    pro        se     status,   the   Court    has

considered whether a plausible claim is alleged when construed to

include a claim pursuant to 42 U.S.C. § 1983 (“Section 1983”).




                                      5
However, for the reasons set forth below, the Court finds that it

does not.

            To state a claim under Section 1983, a plaintiff must

“‘allege that (1) the challenged conduct was attributable at least

in part to a person who was acting under color of state law and

(2) the conduct deprived the plaintiff of a right guaranteed under

the Constitution of the United States.’”   Rae v. Cty. of Suffolk,

693 F. Supp. 2d 217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag,

188 F.3d 51, 53 (2d Cir. 1999)).

            The sole Defendant, SCSPCA, “is a private, not-for-

profit corporation existing under the laws of the State of New

York.”   Petrusa v. Suffolk Cty. Soc. for the Prevention of Cruelty

to Animals, 05-CV-6017, 2009 WL 1796996, *1 (E.D.N.Y. Jun. 24,

2009) (dismissing Section 1983 claims against SCSPCA as a matter

of law because it is not a state actor); but see Fabrikant v.

French, 691 F.3d 193, (2d Cir. 2012) (finding, as a matter of first

impression, that a private animal rescue may act under color of

state law for purposes of Section 1983 when they spay or neuter a

seized animal without the owner’s knowledge or consent).     Thus,

for purposes of this Order only, the Court presumes that the SCSPCA

is a state actor in the circumstances presented here.




                                   6
           It is well-established that an entity such as SCSPCA

cannot be held liable under § 1983 on a respondeat superior theory.

See Monell v. Dep’t of Soc. Servs. of N.Y.C., 436 U.S. 658, 691,

98 S. Ct. 2018, 2036, 56 L. Ed. 2d 611 (1978); Roe v. City of

Waterbury, 542 F.3d 31, 36 (2d Cir. 2008).         To prevail on a Section

1983 claim against a municipality, a plaintiff must show “that

‘action pursuant to official municipal policy’ caused the alleged

constitutional injury.”       Cash v. Cty. of Erie, 654 F.3d 324, 333

(2d Cir. 2011) (quoting Connick v. Thompson, 131 S. Ct. 1350, 1359,

179 L. Ed. 2d 417 (2011)); see also Monell, 436 U.S. at 690-91.

To establish the existence of a policy or custom, the plaintiff

must   allege:   (1)   the   existence   of   a   formal   policy   which   is

officially endorsed by the entity, see Connick, 131 S. Ct. at 1359;

(2) actions taken or decisions made by municipal policymaking

officials, i.e., officials with final decisionmaking authority,

which caused the alleged violation of the plaintiff’s civil rights,

see Amnesty Am. v. Town of W. Hartford, 361 F.3d 113, 126 (2d Cir.

2004); Jeffes v. Barnes, 208 F.3d 49, 57 (2d Cir. 2000); (3) a

practice “so persistent and widespread as to practically have the

force of law,” Connick, 131 S. Ct. at 1359; see also Green v. City

of N.Y., 465 F.3d 65, 80 (2d Cir. 2006), or that “was so manifest

as to imply the constructive acquiescence of senior policy-making



                                     7
officials,” Patterson v. Cty. of Oneida, N.Y., 375 F.3d 206, 226

(2d Cir. 2004) (internal quotation marks and citations omitted);

or   (4)   that   “a   policymaking   official    exhibit[ed]    deliberate

indifference      to     constitutional    deprivations         caused   by

subordinates.”     Cash, 654 F.3d at 334 (internal quotation marks

and citations omitted); see also Okin v. Vill. of Cornwall-on-

Hudson Police Dep’t, 577 F.3d 415, 439 (2d Cir. 2009) (A municipal

custom may be found when “‘faced with a pattern of misconduct,

[the municipality] does nothing, compelling the conclusion that

[it] has acquiesced in or tacitly authorized its subordinates’

unlawful actions.’”) (quoting Reynolds v. Giuliani, 506 F.3d 183,

192 (2d Cir. 2007) (second alteration in original)).

            Here, even affording the pro se Complaint a liberal

construction, there are no factual allegations from which the Court

could reasonably construe a plausible Section 1983 cause of action

against the SPCA, even assuming state action.         Indeed, “[a] single

incident in a complaint . . . does not suffice to show a municipal

policy.”    DeCarlo v. Fry, 141 F.3d 56, 61 (2d Cir. 1998) (internal

quotation marks and citation omitted).           Accordingly, Plaintiff’s

Complaint, even as construed to include a Section 1983 claim, does

not allege a plausible claim.




                                      8
V.   Leave to Amend

          Given   the    Second    Circuit’s    guidance   that    a   pro   se

complaint should not be dismissed without leave to amend unless

amendment would be futile, Cuoco v. Moritsugu, 222 F.3d 99, 112

(2d Cir. 2000), the Court has carefully considered whether leave

to amend is warranted here.          Because the defect in Plaintiff’s

claims is substantive and would not be cured if afforded an

opportunity to amend, leave to amend the Complaint is DENIED.

                                  CONCLUSION

          For the reasons set forth above, Plaintiff’s application

to proceed in forma pauperis is GRANTED, but the Complaint is sua

sponte   DISMISSED      WITH   PREJUDICE       pursuant    to     28   U.S.C.

§ 1915(e)(2)(B)(i)-(ii).

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore should Plaintiff seek leave to appeal in forma

pauperis, such status is DENIED for the purpose of any appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45, 82 S. Ct.

917, 8 L. Ed. 2d 21 (1962).




                                      9
          The Clerk of the Court is directed to mail a copy of

this Order to Plaintiff and to mark this case CLOSED.




                                    SO ORDERED.


                                    /s/ JOANNA SEYBERT______
                                    Joanna Seybert, U.S.D.J.


Dated:    May   31 , 2019
          Central Islip, New York




                               10
